UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from to Commission File Number:0-19599 WORLD ACCEPTANCE CORPORATION (Exact name of registrant as specified in its charter.) South Carolina 57-0425114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 108 Frederick Street Greenville, South Carolina 29607 (Address of principal executive offices) (Zip Code) (864) 298-9800 (registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period than the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of outstanding shares of the issuer’s no par value common stock as of January 31, 2011 was 15,837,140. 1 WORLD ACCEPTANCE CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements (unaudited): Consolidated Balance Sheets as of December 31, 2010 and March 31, 2010 3 Consolidated Statements of Operations for the three andnine months ended December 31, 2010 and2009 4 Consolidated Statements of Shareholders' Equity and Comprehensive Income (Loss) for the year ended March 31, 2010 and the nine months ended December 31, 2010 5 Consolidated Statements of Cash Flows for the nine months ended December 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 34 Introductory Note:As used herein, unless the context otherwise requires, the “Company,” “we,” “our,” “us,” or similar formulations include World Acceptance Corporation and each of its subsidiaries.All references in this report to “fiscal 2011” are to the Company’s fiscal year ended March 31, 2011. 2 Table of Contents WORLD ACCPETANCE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2010 March 31, 2010 ASSETS Cash and cash equivalents $ Gross loans receivable Less: Unearned interest and fees ) ) Allowance for loan losses ) ) Loans receivable, net Property and equipment, net Deferred taxes Other assets, net Goodwill Intangible assets Total assets $ LIABILITIES & SHAREHOLDERS' EQUITY Liabilities: Senior notes payable Convertible senior subordinated notes payable Discount on convertible notes ) ) Net of discount Junior subordinated note payable - Income taxes payable Accounts payable and accrued expenses Total liabilities Shareholders' equity: Preferred stock, no par value Authorized 5,000,000, no shares issued or outstanding - - Common stock, no par value Authorized 95,000,000 shares; issued and outstanding 15,800,890 and 16,521,553 shares at December 31, 2010 and March 31, 2010, respectively - - Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Commitments and contingencies Total liabilities and shareholders' equity $ See accompanying notes to consolidated financial statements. 3 Table of Contents WORLD ACCPETANCE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Nine months ended December 31, December 31, Revenues: Interest and fee income $ Insurance commissions and other income Total revenues Expenses: Provision for loan losses General and administrative expenses: Personnel Occupancy and equipment Advertising Amortization of intangible assets Other Total general and administrative expenses Interest expense Total expenses Income before income taxes Income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 Table of Contents WORLD ACCEPTANCE CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), net Total Shareholders' Equity Total Comprehensive Income Balances at March 31, 2009 $ ) Proceeds from exercise of stock options (280,350 shares), including tax benefits of $1,671,344 - - Common stock repurchases (38,500 shares) ) - - ) Issuance of restricted common stock under stock option plan (68,044 shares) - - Stock option expense - - Repurchase and cancellation of convertible notes ) - - ) Other comprehensive income Net income - - Total comprehensive income - Balances at March 31, 2010 ) Proceeds from exercise of stock options (247,375 shares), including tax benefits of $1,077,055 - - Common stock repurchases (1,008,657 shares) - ) - ) Issuance of restricted common stock under stock option plan (54,951 shares) - - Stock option expense - - Other comprehensive income - - Net income - - Total comprehensive income - Balances at December 31, 2010 $ ) See accompanying notes to consolidated financial statements. 5 Table of Contents WORLD ACCPETANCE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended December 31, Cash flow from operating activities: Net income $ Adjustments to reconcile net income to net cashprovided by operating activities: Amortization of intangible assets Amortization of loan costs and discounts Provision for loan losses Gain on the extinguishment of debt - ) Amortization of convertible note discount Depreciation Deferred income tax expense ) ) Compensation related to stock option and restricted stock plans Unrealized gains on interest rate swap ) ) Change in accounts: Other assets, net ) ) Income taxes payable ) ) Accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Increase in loans receivable, net ) ) Net assets acquired from office acquisitions, primarily loans ) ) Increase in intangible assets from acquisitions ) ) Purchases of property and equipment, net ) ) Net cash used in investing activities ) ) Cash flow from financing activities: Proceeds from senior revolving notes payable, net Repayment of convertible senior subordinated notes - ) Proceeds from junior subordinated note payable - Loan cost associated with junior subordinated note payable ) - Proceeds from exercise of stock options Repurchase of common stock ) - Excess tax benefit from exercise of stock options Net cash provided by financing activities Increase in cash and cash equivalents Effects of foreign currency fluctuations on cash Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. 6 Table of Contents WORLD ACCEPTANCE CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010 and 2009 (Unaudited) NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements of the Company at December 31, 2010, and for the three and nine months then ended were prepared in accordance with the instructions for Form 10-Q and are unaudited; however, in the opinion of management, all adjustments (consisting only of items of a normal recurring nature) necessary for a fair presentation of the financial position at December 31, 2010, and the results of operations and cash flows for the periods ended December 31, 2010 and 2009, have been included.The results for the interim periods are not necessarily indicative of the results that may be expected for the full year or any other interim period. Certain reclassification entries have been made for fiscal 2010 to conform to fiscal 2011 presentation. These reclassifications had no impact on shareholders’ equity and comprehensive income (loss) or net income. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. The consolidated financial statements do not include all disclosures required by U.S. generally accepted accounting principles and should be read in conjunction with the Company’s audited consolidated financial statements and related notes for the fiscal year ended March 31, 2010, included in the Company’s 2010 Annual Report to Shareholders. NOTE 2 – SUMMARY OF SIGNIFICANT POLICIES New Accounting Pronouncements Adopted Variable Interest Entities In June 2009, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Topic 810-30, “Variable Interest Entities.” FASB ASC Topic 810-30 changes how a reporting entity determines whether an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s performance. FASB ASC Topic 810-30 is effective for a reporting entity’s first fiscal year beginning after November 15, 2009. The adoption of FASB ASC Topic 810-30 during the nine months ended December 31, 2010 did not have an impact on the Company’s financial position or results of operations. Improving Disclosures about Fair Value Measurements In January 2010, the FASB issued Accounting Standards Update No. 2010-06 (“ASU 2010-06”), “Improving Disclosures about Fair Value Measurements,” which amends FASB ASC Topic 820-10, “Fair Value Measurements and Disclosures,” to require disclosure of transfers in and out of Levels 1 and 2 and gross presentation of items in the Level 3 rollforward. The guidance also clarifies the level of disaggregation required for fair value measurement disclosures and requires disclosure of inputs and valuation techniques used in Levels 2 and 3. With the exception of the gross presentation of items in the Level 3 rollforward (which is effective for fiscal years beginning after December 15, 2010), the Company adopted this guidance effective April 1, 2010 with no significant impact on its Consolidated Financial Statements. Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses Accounting Standards Update No. 2010-20 (“ASU 2010-20”), “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses,” requires companies to provide more information in their disclosures about the credit quality of their financing receivables and the credit reserves held against them. ASU 2010-20 is intended to improve transparency in financial reporting by public and nonpublic companies that hold financing receivables, which include loans, lease receivables, and other long-term receivables. For public companies, the amendments that require disclosures as of the end of a reporting period are effective for periods ending on or after December 15, 2010. The amendment requires the following disclosures to the Company’s significant accounting policies: 7 Table of Contents Loans and Interest Income The Company is licensed to originate direct cash consumer loans in the states of Georgia, South Carolina, Texas, Oklahoma, Louisiana, Tennessee, Missouri, Illinois, New Mexico, Kentucky, Alabama, and Wisconsin.In addition, the Company also originates direct cash consumer loans in Mexico.During fiscal 2011 and 2010, the Company originated loans generally ranging up to $4,000, with terms of 36 months or less.Experience indicates that a majority of the direct cash consumer loans are refinanced, and the Company accounts for the refinancing as a new loan.Generally a customer must make multiple payments in order to qualify for refinancing.Furthermore, the Company’s lending policy has predetermined lending amounts, so that in most cases a refinancing will result in advancing additional funds.The Company believes that the advancement of additional funds constitutes more than a minor modification to the terms of the existing loan, as the present value of the cash flows under the terms of the new loan will be 10% or more of the present value of the remaining cash flows under the terms of the original loan. Fees received and direct costs incurred for the origination of loans are deferred and amortized to interest income over the contractual lives of the loans.Unamortized amounts are recognized in income at the time that loans are refinanced or paid in full. Loans are carried at the gross amount outstanding, reduced by unearned interest and insurance income, net of deferred origination fees and direct costs, and an allowance for loan losses.The Company generally calculates interest revenue on its loans using the rule of 78s, and recognizes the interest revenue using the collection method, which is a cash method of recognizing the revenue. The Company believes that the combination of these two methods does not differ materially from the interest method, which is an accrual method for recognizing the revenue.Charges for late payments are credited to income when collected. The Company generally offers its loans at the prevailing statutory rates for terms not to exceed 36 months.Management believes that the carrying value approximates the fair value of its loan portfolio. Allowance for Loan Losses The Company maintains an allowance for loan losses in an amount that, in management’s opinion, is adequate to cover losses inherent in the existing loan portfolio.The Company charges against current earnings, as a provision for loan losses, amounts added to the allowance to maintain it at levels expected to cover probable losses of principal.When establishing the allowance for loan losses, the Company takes into consideration the growth of the loan portfolio, the mix of the loan portfolio, current levels of charge-offs, current levels of delinquencies, and current economic factors.The allowance for loan losses has an allocated and an unallocated component.The Company uses historical and current economic information for net charge-offs by loan type and average loan life by loan type to estimate the allocated component of the allowance for loan losses. This method is based on the fact that many customers refinance their loans prior to the contractual maturity.Average contractual loan terms are approximately 11 months and the average loan life is approximately four months.The allowance for loan loss model also reserves 100% of the gross amount outstanding on loans greater than 90 days past due on a recency basis.Loans are charged off at the earlier of when such loans are deemed to be uncollectible or when six months have elapsed since the date of the last full contractual payment.The Company’s charge-off policy has been consistently applied and no significant changes have been made to the policy during the periods reported. Management considers the charge-off policy when evaluating the appropriateness of the allowance for loan losses. FASB ASC Topic 310 (Prior authoritative literature: Statement of Position No. 03-3, “Accounting for Certain Loans or Debt Securities Acquired in a Transfer,”) prohibits carryover or creation of valuation allowances in the initial accounting of all loans acquired in a transfer that are within the scope of this authoritative literature.The Company believes that loans acquired since the adoption of FASB ASC Topic 310 have not shown evidence of deterioration of credit quality since origination, and therefore, are not within the scope of FASB ASC Topic 310.Therefore, the Company records acquired loans (not within the scope of FASB ASC Topic 310) at fair value based on current interest rates, less an allowance for loan losses. Nonaccrual Policy The Company generally calculates interest revenue on its loans using the rule of 78s, and recognizes the interest revenue using the collection method, which is a cash method of recognizing the revenue. The Company believes that the combination of these two methods does not differ materially from the interest method, which is an accrual method for recognizing the revenue.Since the Company uses the collection method when recognizing interest and insurance income, interest is not accrued until payments are collected from customers. 8 Table of Contents Impaired Loans The Company does not have impaired loans as defined by FASB ASC Topic 310-40-15 due to its aggressive charge-off policy, except bankrupt accounts.In accordance with the Company’s charge-off policy, once a loan is deemed uncollectible, 100% of the net investment is charged-off, except in the case of a borrower who has filed for bankruptcy.As of December 31, 2010, bankrupt accounts that had not been charged-off were approximately $5.4 million. Additional requirements from ASU 2010-20 about the credit quality of the Company’s receivables are disclosed in Note 5. NOTE 3 – FAIR VALUE Fair Value Disclosures The Company carries certain financial instruments (derivative assets and liabilities) at fair value on a recurring basis. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The Company determines the fair values of its financial instruments based on the fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Financial assets and liabilities measured at fair value are grouped in three levels. The levels prioritize the inputs used to measure the fair value of the assets or liabilities.These levels are: o Level 1 – Quoted prices (unadjusted) in active markets for identical assets or liabilities. o Level 2 – Inputs other than quoted prices that are observable for assets and liabilities, either directly or indirectly. These inputs include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are less active. o Level 3 – Unobservable inputs for assets or liabilities reflecting the reporting entity’s own assumptions. The following financial liabilities were measured at fair value on a recurring basis at December 31, 2010 and March 31, 2010: Fair Value Measurements Using Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Interest rate swap December 31, 2010 $ $
